Exhibit 10.2
 
 
COMMON STOCK PURCHASE AGREEMENT


This Common Stock Purchase Agreement (this “Agreement”), dated as of October 17,
2012, is entered into by and between Nathan Halsey (“Purchaser”) and Bonamour
Pacific, Inc, a Nevada corporation (“Company”).
 
WHEREAS, Purchaser desires to purchase from the Company, and the Company desires
to issue and sell to Purchaser, 25,000,000 shares (the “Shares”) of the
Company’s Common Stock, having a par value of one-tenth of a cent ($0.001) per
share (the “Common Stock”), on the terms and conditions set forth in this
Agreement.
 
NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, it is agreed by and between the parties hereto as follows.
 
ARTICLE 1
SALE AND PURCHASE OF THE SHARES


1.1 Sale of the Shares.  Subject to the terms and conditions herein set forth,
on the basis of the representations, warranties and agreements herein contained,
at the Closing (defined below) on the date hereof, Company hereby issues, sells,
assigns, transfers and delivers the Shares to Purchaser, and Purchaser hereby
purchases the Shares from the Company.
 
1.2 The Closing.  The purchase of the Shares shall take place at the office of
the Company or such other place as Purchaser and Company may mutually agree
contemporaneous with the execution hereof “Closing Date”.
 
1.3 Delivery of Certificates.  At the Closing, the Company shall deliver one or
more certificates representing the Shares to Purchaser in form and substance
satisfactory to Purchaser (“Certificates”), as shall be effective to vest in
Purchaser all right, title and interest in and to all of the Shares.
 
1.4 Consideration and Payment for the Shares.  In consideration for the Shares,
Purchaser shall pay the Company $25,000.00 (the “Purchase Price”).
 


ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents, warrants and undertakes to the Purchaser that:


2.1           Due Organization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada with
full power and authority to own, lease, use and operate its properties and to
carry on its business as and where now owned, leased, used, operated and
conducted.  The Company has no subsidiaries.  The Company is not qualified to
conduct business in any jurisdiction other than the States of Nevada and Texas.
All actions taken by the current directors and stockholders of the Company have
been valid and in accordance with the laws of the State of Nevada, and all
actions taken by the Company have been duly authorized by the current directors
and stockholders of the Company as appropriate.


2.2           Company Authority.  The Company has all requisite corporate power
and authority to enter into and perform this Agreement and to consummate the
transactions contemplated herein.
 
 
 
 

--------------------------------------------------------------------------------

 


2.3           Due Authorization.  The execution, delivery and performance by the
Company of this Agreement has been duly and validly authorized and no further
consent or authorization of the Company, its Board of Directors or its
stockholders is required.


2.4           Valid Execution. This Agreement has been duly executed and
delivered by the Company.


2.5           Binding Agreement.  This Agreement constitutes, and upon execution
and delivery thereof by the Company will constitute, a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditor’s rights generally or the availability of equitable
remedies.


2.6           No Violation of Corporate Documents or Agreements.  The execution
and delivery of this Agreement by the Company and the performance by the Company
of its obligations hereunder will not cause, constitute, or conflict with or
result in (i) any breach or violation, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any person under any of the provisions of, or constitute a
default under, any license, indenture, mortgage, charter, instrument,
certificate of incorporation, bylaw, judgment, order, decision, writ, injunction
or decree or other agreement or instrument or proceeding to which the Company is
a party, or by which it may be bound, nor will any consents or authorizations of
any party other than those contemplated hereby be required, or (ii) an event
that would result in the creation or imposition or any lien, charge or
encumbrance on any asset of the Company or on the securities of the Company to
be acquired by Purchaser.


2.7           Authorized Capital, No Preemptive Rights, No Liens.  As of the
date hereof, the authorized capital of the Company is 550,000,000 shares, of
which 500,000,000 are Common Shares, having a par value of one-tenth of a cent
($0.001) per share, and of which 50,000,000 are Preferred Shares having a par
value of one-tenth of a cent ($0.001) per share, 10,000,000 of which have been
designated as Series A Preferred Stock.  No shares of capital stock of the
Company are subject to preemptive rights or similar rights of the stockholders
of the Company or any liens or encumbrances imposed through the actions or
failure to act of the Company, or otherwise.  The Company has furnished to
Purchaser true and correct copies of the Company’s Articles of Incorporation, as
amended, and Bylaws.


2.8           No Governmental Action Required.  Except for the Securities and
Exchange Commission reports pertaining to the transactions consummated hereunder
(i.e., a Form 8-K, Forms 3 and/or 4), the execution and delivery by the Company
of this Agreement does not and will not, and the consummation of the
transactions contemplated hereby will not, require any action by or in respect
of, or filing with, any governmental body, agency or governmental official.


2.9           Compliance with Applicable Law and Corporate Documents.  The
execution and delivery by the Company of this Agreement and the performance by
the parties hereto of the transactions contemplated hereby does not and will not
contravene or constitute a default under or violation of (i) any provision of
applicable law or regulation, (ii) the Company’s Articles of Incorporation, as
amended, or Bylaws, or (iii) any agreement, judgment, injunction, order, decree
or other instrument binding upon the Company or any of its assets, or result in
the creation or imposition of any lien on any asset of the Company.  To the best
of its knowledge, the Company is in compliance with and conforms to all
statutes, laws, ordinances, rules, regulations, orders, restrictions and all
other legal requirements of any domestic or foreign government or any
instrumentality thereof having jurisdiction over the conduct of its businesses
or the ownership of its properties.
 
 
 
2

--------------------------------------------------------------------------------

 


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser represents and warrants that the following are true and correct as of
the date hereof and will be true and correct through the Closing Date as if made
on that date:


3.1           Agreement’s Validity. This Agreement has been duly executed and
delivered by Purchaser and constitutes a legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally or the availability of equitable remedies.


3.2           Investment Intent. Purchaser is acquiring the Shares for his own
account for investment and not with a view to, or for sale or other disposition
in connection with, any distribution of all or any part thereof.


3.3           Restricted Securities.  Purchaser understands that the Shares have
not been registered pursuant to the Securities Act of 1933, as amended
(“Securities Act”) or any applicable state securities laws, that the Shares will
be characterized as “restricted securities” under federal securities laws, and
that under such laws and applicable regulations the Shares cannot be sold or
otherwise disposed of without registration under the Securities Act or an
exemption therefrom.


3.4           Legend. It is agreed and understood by Purchaser that the
Certificates representing the Shares shall each conspicuously set forth on the
face or back thereof a legend in sbstantially the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 
3.5           Disclosure of Information. Purchaser is a director and executive
officer of the Company and acknowledges that he has been furnished with
information regarding the Company and its business, assets, results of
operations, and financial condition to allow Purchaser to make an informed
decision regarding an investment in the Shares.  Purchaser represents that he
has had an opportunity to ask questions of and receive answers from the Company
regarding the Company and its business, assets, results of operation, and
financial condition.
 
ARTICLE 4
MISCELLANEOUS


4.1           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understanding related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement or the
written statement, certificates, or other documents delivered pursuant hereto or
in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not set forth.
 
 
 
3

--------------------------------------------------------------------------------

 


4.2           Governing Law.  This Agreement shall be governed in all respects,
including validity, construction, interpretation and effect, by the laws of the
State of Texas (without regard to principles of conflicts of law).


4.3           Consent to Jurisdiction.  Each party irrevocably submits to the
exclusive jurisdiction of the appropriate state or federal court in the State of
Texas for the purposes of any suit, action or other proceeding arising out of
this Agreement or any transaction contemplated hereby or thereby.  Each party
agrees to commence any such action, suit or proceeding in Dallas, Texas.


4.4           Counterparts.  This Agreement may be executed by the parties
hereto in separate counterparts each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.


4.5           Binding Effect; No Assignment, No Third-Party Rights.  This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.  This Agreement is not
assignable without the prior written consent of each of the parties hereto or by
operation of law.  This Agreement is for the sole benefit of the parties hereto
and their permitted assigns, and nothing herein, expressed or implied, shall
give or be construed to give to any person, including any union or any employee
or former employee of the Company, any legal or equitable rights, benefits or
remedies of any nature whatsoever, including any rights of employment for any
specified period, under or by reason of this Agreement.


4.6           Further Assurances.  Each party shall, at the request of the other
party, at any time and from time to time following the Closing Date promptly
execute and deliver, or cause to be executed and delivered, to such requesting
party all such further instruments and take all such further action as may be
reasonably necessary or appropriate to carry out the provisions and intents of
this Agreement and of the instruments delivered pursuant to this Agreement.


4.7           Severability of Provisions.  If any provision or any portion of
any provision of this Agreement or the application of any such provision or any
portion thereof to any person or circumstance, shall be held invalid or
unenforceable, the remaining portion of such provision and the remaining
provisions of the Agreement, or the application of such provision or portion of
such provision is held invalid or unenforceable to person or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby and such provision or portion of any provision as shall have
been held invalid or unenforceable shall be deemed limited or modified to the
extent necessary to make it valid and enforceable, in no event shall this
Agreement be rendered void or unenforceable.


4.8           Captions.  All section titles or captions contained in this
Agreement or in any schedule or exhibit annexed hereto or referred to herein,
and the table of contents to this Agreement, are for convenience only, shall not
be deemed a part of this Agreement and shall not affect the meaning or
interpretation of this Agreement. All references herein to sections shall be
deemed references to such parts of this Agreement, unless the context shall
otherwise require.


***Signature Page Follows***
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written above.
 
 

 
BONAMOUR PACIFIC, INC.
         
By:      /s/Nathan Halsey                                                 
 
            Nathan Halsey, President
                 /s/Nathan
Halsey                                                        
Nathan Halsey

 
 




 
5

--------------------------------------------------------------------------------

 


 